COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:               01-13-00303-CR
Style:                      Thomas Ford Bland
                            v The State of Texas
Date motion filed*:         January 9, 2014
Type of motion:             Motion to supplement record
Party filing motion:        Appellant
Document to be filed:       Supplemental reporter’s record

Is appeal accelerated? No
Ordered that motion is:
              Granted
               If document is to be filed, document due:
                Absent extraordinary circumstances, the Court will not grant additional motions to
                 extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:
         Appellant’s motion to supplement the record is granted. The Court orders the Court Reporter
         for the 179th Judicial District Court of Harris County to file a supplemental reporter’s record
         containing copies of State’s Exhibit Numbers 4, 48, and 49 by January 26, 2014.

         The Court further orders that Appellant’s brief will be due February 25, 2014. Due to the
         delays that have occurred in this case, no further extensions will be granted.

Judge'ssignature: /s/ Justice Michael Massengale
                 
Panel consists of ____________________________________________

Date: January 23, 2014




November 7, 2008 Revision